Citation Nr: 0018356	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the 10 percent disability rating initially 
assigned for right femoral and obturator neuropathy is 
appropriate.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO) which, respectively, 
granted service connection for right femoral and obturator 
neuropathy at a 10 percent disability rating, and which 
denied a TDIU.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected right femoral and 
obturator neuropathy is manifested by a minimal loss of right 
thigh adductor strength, right leg numbness, right groin pain 
and a small area of diminished light touch and pinprick on 
the medial aspect of the right thigh in the distribution of 
the obturator nerve.

3.  The veteran has completed high school and two years of 
college, has had additional special training as an auto 
mechanic and a printer, has held nine mostly low skill jobs 
since separation from service and last worked part-time as a 
press operator in April 1995.

4.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling; 
residuals of a gunshot wound in the suprapubic area and right 
groin, evaluated as 30 percent disabling; right femoral and 
obturator neuropathy, evaluated as 10 percent disabling, and; 
a right wrist ganglion and a right foot plantar wart, both 
evaluated as noncompensably disabling.

5.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The initial 10 percent rating assigned for right femoral 
and obturator neuropathy is appropriate and criteria for 
assignment of an evaluation in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Codes 8526, 8528 (1999).

2.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected right femoral and obturator neuropathy 
because the disorder is more disabling than contemplated by 
the current 10 percent disability rating.  The veteran also 
contends that the effect of his service-connected disorders 
is so debilitating as to render him incapable of getting and 
holding a steady job.

Evaluation of right femoral and obturator neuropathy

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for right femoral and 
obturator neuropathy secondary to an in-service gunshot wound 
in the suprapubic area and right groin, by a June 1998 rating 
decision which also assigned a 10 percent disability rating 
pursuant to DCs 8526 and 8528.  Under 38 C.F.R. § 4.124a, DC 
8526, pertaining to the anterior crural nerve (femoral), a 40 
percent disability rating is warranted for complete paralysis 
of the quadriceps extensor muscles, a 30 percent disability 
rating is warranted for severe incomplete paralysis, a 20 
percent disability is warranted for moderate incomplete 
paralysis and a 10 percent disability rating is warranted for 
mild incomplete paralysis.  Under 38 C.F.R. § 4.124a, DC 
8528, pertaining to the obturator nerve, a 10 percent 
disability rating is warranted for severe to complete 
paralysis and a noncompensable disability rating is 
appropriate for mild or moderate paralysis.

The claims file includes medical records pertaining to 
neurological symptoms soon after the veteran's separation 
from service.  The report of a November 1968 VA neurological 
examination notes a negative examination and a diagnosis for 
neuralgia of the right groin secondary to an inner thigh 
gunshot wound.  A VA examination in August 1983 found the 
veteran to have been neurologically normal.  In August 1985 a 
VA physician found no femoral nerve impairment.  During an 
April 1997 VA examination the veteran reported having been 
diagnosed about 1990 with nerve entrapment in his gunshot 
wound scar.  The records of this diagnosis are not available.  
Although the physician who examined the veteran in April 1997 
was unable to confirm that diagnosis, he did find evidence of 
metabolic peripheral neuropathy probably related to the 
veteran's diabetes.  VA treatment records from July 1997 
include the veteran's report of increasing right leg numbness 
and pain and a diagnosis for femoral nerve neuropathy.  The 
physician who examined the veteran in February 1998 noted the 
veteran's report of right leg numbness and right groin pain 
beginning in about 1991.  Electrodiagnostic testing revealed 
some neuropathy due to diabetes, but no femoral neuropathy.  
However, the examiner opined that the veteran's history and 
symptomatology was consistent with right obturator neuropathy 
superimposed on preexisting femoral neuropathy.  In addition 
to the sensory manifestations which included a small area of 
diminished light touch and pinprick on the medial aspect of 
the right thigh in the distribution of the obturator nerve, 
objective findings included normal tone and bulk motor 
functions, 5/5 strength bilaterally both proximal and distal 
except for the right thigh adductors which were 4+/5, deep 
tendon reflexes 2+ bilaterally symmetrical, plantars 
downgoing bilaterally and normal coordination and gait.

The Board notes that when evidence shows only sensory 
manifestations of a peripheral nerve disorder involving 
incomplete paralysis, VA rates the disorder as no more than 
moderately disabling.  38 C.F.R. § 4.124a.  Evidence in this 
case demonstrates that, with the exception of a minimal loss 
of right thigh adductor strength, the veteran's right femoral 
and obturator neuropathy is manifested only by sensory 
involvement consisting of right leg numbness, right groin 
pain and a small area of diminished light touch and pinprick 
on the medial aspect of the right thigh in the distribution 
of the of the obturator nerve.  Therefore, the Board finds 
that manifestations of the veteran's right femoral and 
obturator neuropathy constitute no more than a moderate 
disability for which a 10 percent rating is warranted under 
DCs 8526 and 8528.  There is no other applicable DC under 
which a higher rating would be appropriate.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Entitlement to a TDIU

The Board finds that the TDIU claim is well grounded, see 38 
U.S.C.A. § 5107(a) (West 1991), because it is not implausible 
when the evidence is viewed in the light most favorable to 
the veteran.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board is also satisfied that the facts are properly and 
sufficiently developed to the extent possible.

A veteran is entitled to a TDIU upon showing a service-
connected disability so severe as to render it impossible for 
an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
3.340, 3.341, 4.16 (1998).  VA determination of 
unemployability in each case turns upon practical 
consideration of whether employment is realistically within a 
veteran's physical and mental capabilities.  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  VA 
determination of whether service-connected disabilities alone 
are of sufficient severity to produce unemployability, see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993), may include 
consideration of the veteran's education, special training, 
and previous work experience but not his age or impairment 
caused by nonservice-connected disabilities.  38 U.S.C.A. §§ 
3.341, 4.16, 4.19 (1998).

A veteran may establish entitlement to a TDIU for 
disabilities rated at less than 100 percent provided:  1) 
service-connected disabilities preclude the veteran from 
securing or following a substantially gainful occupation; 2) 
if there is only one such disability, it is rated at least 60 
percent disabling, and; 3) if there are two or more such 
disabilities, at least one is rated at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to at least 70 percent.  38 C.F.R. 
§ 4.16(a) (1999).  A veteran who fails to meet the percentage 
standards also may establish entitlement to a TDIU under an 
extraschedular analysis.  Id.

Review of the record discloses that the veteran currently is 
service connected for PTSD, evaluated as 50 percent 
disabling, residuals of a gunshot wound in the suprapubic 
area and right groin, evaluated as 30 percent disabling, 
right femoral and obturator neuropathy, evaluated as 10 
percent disabling, and a right wrist ganglion and a right 
foot plantar wart, both evaluated as noncompensable, with a 
combined total disability of 70 percent.  Therefore, he 
satisfies the minimum percentage threshold for individual 
unemployability.  See 38 C.F.R. § 4.16(a).  The question 
remains, however, whether the disability renders him unable 
to obtain and retain substantially gainful employment.  The 
United States Court of Veterans Appeals for Veterans Claims 
(Court) holds that the determination of a veteran's capacity 
to engage in substantially gainful employment requires 
consideration of specific facts presented by each case.  The 
Court has adopted the following standard:

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  
Furthermore, the veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The VA considers level of education, special 
training and previous work experience, but not age or 
impairment caused by nonservice-connected disabilities when 
determining whether a veteran is unemployable.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's occupational background and 
educational attainment are satisfactory for employment 
purposes.  According to his TDIU application he graduated 
from high school, had two years of college and specialized 
training as an auto mechanic and as a printer.  In July 1998 
an employment list submitted on his behalf shows that he has 
held nine jobs since his separation from service, many of 
which were part-time and most of which appear to have been 
low skill employment.  He last worked part-time as a press 
operator in April 1995.

Since the Board last denied the veteran's claim for a TDIU in 
June 1987, VA and private medical evidence pertaining to the 
veteran's employment capabilities has been associated with 
the claims file.  In addition to the disorders for which the 
veteran is service connected, he has been diagnosed with 
other disorders including dysthymic disorder with possible 
superimposed major depression, history of schizotypal 
personality disorder with explosive features, hypothyroidism, 
asthma, pneumonia, diabetes, tachycardia secondary to 
excessive synthroid, dyspnea, glossitis and perleche, 
tinnitus, chronic obstructive pulmonary disease, congestive 
heart failure and sinusitis, none of which are service-
connected.

Beyond the veteran's own statements, there is no evidence 
that the veteran's service-connected disorders are so severe 
as to render him unemployable.  An April 1997 VA examination 
report on muscular residuals of the veteran's gunshot wound 
notes no effect on his employability.  As the Board 
determined in the first part of this decision, the report of 
a February 1998 VA examination found no more than moderate 
right leg neuropathy without describing the disorder's effect 
upon the veteran's employability.  An August 1998 letter from 
an acquaintance states that unidentified physical and 
emotional disabilities precluded the veteran from working on 
his feet or around people and equipment.  But the letter does 
not  suggest that the veteran was unemployable in another 
context.  A VA psychologist who examined the veteran in 
September 1998 opined that PTSD did not preclude his 
employment.

In light of the above, the Board finds that the evidence does 
not establish that the veteran's service-connected 
disabilities, alone, are sufficiently severe as to preclude 
him from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim must be 
denied.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

